NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            24-SEP-2020
                                            09:26 AM

                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


                      DB, Plaintiff-Appellant, v.
                         BB, Defendant-Appellee


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                       (FC-D NO. 07-1-0864)


                        ORDER DISMISSING APPEAL
    (By:     Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon review of the record, it appears that:
           (1) On 4/27/20, self-represented Plaintiff-Appellant DB
(Appellant) submitted to the circuit court a statement of
jurisdiction, which the circuit court clerk construed as a notice
of appeal, without paying the fees required by Hawai#i Rules of
Appellate Procedure (HRAP) Rule 3(a);
           (2) On April 28, 2020, the circuit court clerk
electronically filed the notice of appeal, to create the appeal
in CAAP-XX-XXXXXXX.     The same day, the circuit court clerk mailed
Appellant a notice that, among other things, Appellant is
required to pay the filing fees, claim an exemption, or request a
fee waiver on or before May 8, 2020, or the appeal could be
dismissed;
           (3) On July 9, 2020, the appellate clerk entered a
default of the record on appeal, informing Appellant that the
time to docket the appeal expired on June 29, 2020, she had not
paid the filing fees, the record on appeal cannot be prepared
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

without payment of the fees or an order allowing her to proceed
on appeal in forma pauperis, the matter would be brought to the
court's attention on July 19, 2020, for action that may include
dismissal of the appeal, and that she could seek relief from
default by motion;
          (4) Appellant took no further action in this appeal;
and
          (5) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis.    HRAP Rule 11(b)(2), (c)(2).
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, September 24, 2020.

                                      /s/ Derrick H.M. Chan
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2